DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of SSB1, DKLS478030 (SEQ ID NO: 1), and lung tumor cell in the reply filed on 4/8/21 is acknowledged.
Claim 333 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/21.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in claims 1 and 314, for example, that has not been provided in a CRF.  Applicant has not submitted the proper sequence comlpliance information for the recited sequence or the sequences of the specification.	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire 
	It is noted that SEQ ID NO: 4 of claim 1, as well as the sequences of claim 314 could not be searched or examined because the sequence listing and CRF have not been filed as required.  From a text search, the sequences of claim 314 appear to be free of the prior art in the context of the instant method.  However, the sequences cannot be fully searched without applicant filing a CRF and sequence listing.
			
Claim Objections
Claim 246 is objected to because of the following informalities:  The claim depends from a subsequent claim, which is not permitted.  Appropriate correction is required.

Markush Rejection
Claims 1, 204, 225, 246, 301, 314-316, and 332-335 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to oligomers 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
Should the claims be limited to oligomers that target both SSB1 and THOC4, this rejection would be overcome because those compounds clearly have a common structure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 204, 225, 246, 301, 314-316, 332, 334, and 335 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of directly delivering the specific oligomers of the specification that demonstrated tumor cell inhibition in specific cancer, does not reasonably provide enablement for a method of inhibiting proliferation, survival, or viability of any tumor cell via introducing any oligomer of the instant genus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method for inhibiting proliferation, survival, or viability of any tumor cell via delivering any oligomer of 14-29 nucleotides that 
Therefore, the claims are directed to delivery via any means of an undefined genus of oligomers with varying degrees of specificity to any SSB1 target sequence to any tumor cell with a predictable result of inhibiting proliferation, survival, or viability of the tumor cell.  The claims encompass delivery to an enormous possible genus of tumor cells that have not been shown to be reliant upon SSB1 expression alone.  
Not only are the claims not directed to any specific sequence of oligomer that has been shown to have any specific outcome, but the claims are directed to inhibition of proliferation, survival, or viability of any possible type of tumor cell via delivery by any means of any single oligomer of the instantly recited broad genus.  The specification does not draw an adequate nexus between broad delivery of any species of the instantly recited genus and the predictable outcome of inhibition of proliferation, survival, or viability of any possible type of tumor cell.
in vivo effects.
The specification is enabling for direct delivery of the specific oligomers of the specification that have demonstrated an anti-tumor effect in those specific types of cancers.  However, this is not enabling for broad systemic delivery of any oligomer of the instant genus with a predictable outcome of inhibition of proliferation, survival, or viability of any tumor cell encompassing in vivo effects.
The specification demonstrates intravenous delivery of In3LSA and ATGLSA, two specific oligomer species of the instant broad genus, in SCID males with prostate cancer cells with a resultant retardation of tumor growth.  However, this is not enabling for delivery of any oligomer of the instant genus and treatment of any tumor type.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any oligomer of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful inhibition of proliferation, survival, or viability of any possible tumor de novo determine; the stability of the oligomer in vivo, delivery of the molecule to the whole organism, specificity to the target tissue in vivo, dosage and toxicity in vivo, and entry of the molecule into the cell in vivo and the effective action therein.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claims 1, 204, 225, 246, 301, 315, 316, 332, 334, and 335 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require for the oligomer to bind to SSB1 with higher affinity than a control oligomer consisting of SEQ ID NO: 4; and for the oligomer to not have more than 70% sequence identity to any equal length of contiguous bases in the genome of the mammal from which the tumor cell is derived.  The specific structure required for the 
Instant SEQ ID NO: 4 is a 20-mer with a specific modification pattern (page 78).  The specification does not adequately describe the structure required for the oligomer to bind to SSB1 with higher affinity than SEQ ID NO: 4. The specification does not set forth what length of complementarity that the oligomer must have to what SSB1 sequence, or if any modifications (type and placement) are needed for the oligomer to bind with higher affinity than SEQ ID NO: 4.
Additionally, it would not be readily apparent which sequences have identity to the genome without further knowledge of the specific sequence.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being oligomers that have higher affinity than the control oligomer of SEQ ID NO: 4 and do not have more than 70% sequence identity to any equal length of bases in the genome of a mammal from which the tumor cell is derived. 
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  

To achieve the desired function, it appears that the structure is required to be fully complementary to a specific SSB1 target sequence, which is not commensurate in scope with the claimed genus.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNAi agents within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635